Name: Council Regulation (EEC) No 2178/88 of 18 July 1988 amending Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 22. 7. 88 Official Journal of the European Communities No L 191 /7 COUNCIL REGULATION (EEC) No 2178/88 of 18 July 1988 amending Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 thereof must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 1866/86 (2), as amended by Regulation (EEC) No 2244/87 (3), lays down certain technical measures for the conservation of fishery resources found in the waters of the Baltic Sea, the Belts and the Sound ; Article 1 Regulation (EEC) No 1866/86 is hereby amended as follows : 1 . the entries in the table in Article 2 ( 1 ) for salmon . (Salmo salar) and sea trout (Salmo trutta) and note 1 of the table are deleted ; 2. Article 7 (2) is replaced by the following : '2. By way of derogation from Article 5 ( 1 ), it shall be permitted to attach to the outside of the codend and the lengthening piece a strengthening bag. A strengthening bag is a cylindrical piece of netting completely . surrounding the codend and the lengthening piece. It may be made of either the same or heavier material as the codend or lengthening piece. The mesh size of the strengthening bag shall be at least twice as large as that of the codend except that its minimum mesh size shall not be less than 80 mm. A strengthening bag may be attached at the following points : (a) at its forward edge ; and (b) at its rear edge ; and, either (c) laced circumferentially to the codend and the lengthening piece around one row of meshes ; or (d) laced longitudinally along a single row of meshes .' ; 3 . Article 9 is replaced by the following : Article 9 Restrictions on fishing for salmon and sea trout 1 . It shall be prohibited, in fishing for salmon (Salmo salar) or sea trout (Salmo trutta):  to use drifting or anchored floating nets from 15 June to 1 5 September in the waters of subdivisions 22 to 31 beyond four nautical miles measured from the baselines, : to use drifting or anchored lines from 1 April to 1 5 November in the waters of subdivisions 22 to 31 beyond four nautical miles measured from the baselines,  to use drifting nets, anchored floating nets, drifting lines or anchored lines from \ July to 15 September in the waters of subdivision 32 beyond four nautical miles measured from the baselines . Whereas, by its letters of 8 Depember 1986 and 21 December 1987, the International Baltic Sea Fishery Commission, established by the Baltic Sea Convention, notified the contracting parties of certain recommen ­ dations to modify those technical measures as adopted at the 12th and 13th sessions of the Commission ; Whereas the abovementioned Convention provides that the Community must bring ' these recommendations into force in the waters of the Baltic Sea and the Belts, subject to the objection procedure laid down in Article XI of the Convention ; Whereas it is necessary to clarify the provisions concerning the non-application of Regulation (EEC) No 1866/86 to fishing operations carried out during the course of artificial restocking or transplantation of fish, crustaceans or molluscs by providing that the other provisions of the . Regulation apply only to fish, crustaceans and molluscs caught for that purpose and sold for human consumption, (') OJ No L 24, 27. 1 . 1983, p. 1 . O OJ No L 162, 18 . 6. 1986, p. 1 . 0 OJ No L 207, 29. 7. 1987, p. 15. No L 191 /8 Official Journal of the European Communities 22. 7. 88 4. the second subparagraph of Article 12 is replaced by the following : 'Fish, crustaceans and molluscs caught for the purposes set out in the first subparagraph may not be sold for human consumption in contravention of the other provisions of this Regulation.' ; 5 . the entries in Annex III for cod (Gadus morhua) are replaced by the entries set out in Annex I hereto ; 6. the entries in Annex IV for cod (Gadus morhua) are replaced by the entries set out in Annex II hereto. 2. It shall be prohibited, in fishing for salmon (Salmo salar) or sea trout (Salmo trutta):  where fishing is conducted using anchored floating nets and drift nets, to use more than 600 nets at once per vessel , the length of each net not exceeding 35 metres measured in the gear's headrope . In addition to the number of nets permitted for fishing, not more than 100 reserve nets may be kept on board,  where fishing is conducted by means of drifting lines or anchored lines, to use more than 2 000 hooks at once per vessel . Hooks on drifting lines and anchored lines shall have a minimum distance between the point and the shaft of at least 19 mm. In addition to the number of hooks permitted in fishing, a maximum of 200 reserve hooks may be kept on board.' : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 July 1988 . For the Council The President Y. POTTAKIS 22. 7. 88 Official Journal of the European Communities No L 191 /9 ANNEX I Species Waters Minimum size Cod (Gadus morhua) All subdivisions south of latitude 59 ° 30' N Until 31 December 1988 : 30 cm All subdivisions south of latitude 59 ° 30' N From 1 January to 31 December 1989 : 32 cm \ All subdivisions south of latitude 59 ° 30' N From 1 January 1990 : 33 cm ANNEX II Species Waters Type of net Minimum mesh size Length of long diagonal Cod (Gadus morhua) South of latitude 59 ° 30' N Trawls, Danish seines and similar nets until 31 December 1988 : 95 mm South of latitude 59 ° 30' N Trawls, Danish seines and similar nets From 1 January to 31 December 1989 : 100 mm South of latitude 59 ° 30' N Trawls, Danish seines and similar nets From 1 January 1990 : 105 mm